                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 EASTERN DIVISION

STEPHEN SCHNEIDER                                                                 PETITIONER
Reg. #19941-031

v.                            Case No. 2:18-cv-00082-KGB

GENE BEASLEY                                                                      RESPONDENT

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, the Court dismisses petitioner

Stephen Schneider’s petition without prejudice and denies the requested relief.

       So adjudged this the 11th day of February, 2019.



                                                          _____________________________
                                                          Kristine G. Baker
                                                          United States District Judge
